Citation Nr: 1538496	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  08-13 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The appellant had active service from September 26, 1968 to November 27, 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 determination that denied the appellant's claim for entitlement to basic eligibility for nonservice-connected pension benefits. 

The Veteran had previously filed for and been denied nonservice-connected pension benefits.  The claim was denied by a letter dated May 13, 2002.  The Veteran failed to express disagreement with that determination, and thus, it became final.  38 U.S.C.A. § 7105 (notice of disagreement and appeal); 38 C.F.R. § 20.1103. 

Generally, if a decision is not appealed, the claim will not thereafter be reopened and allowed, except as provided by regulations not inconsistent with Title 38 of the U.S. Code. 38 U.S.C.A. § 7104(b).  One exception to this general rule is that if new and material evidence is submitted, the claim may be reopened and allowed.  38 U.S.C.A. § 5108 (West 2014). 

The United States Court of Appeals for Veterans Claims (Court) has held that this exception is not applicable to pension cases.  See Abernathy v. Principi, 3 Vet. App. 461, 464 (1992) (a claim for nonservice-connected pension filed following final denial of previous nonservice-connected pension claim is a new claim not subject to new and material evidence requirement).  The Court elaborated that "reopening," although occasionally used to refer to other types of claims, applies in its strictest sense only to allow reopening of previously denied claim for service-connected benefits.  The Board finds that the claim is accurately characterized.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in March 2013 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  During the hearing the Veteran was granted a 90-day abeyance for submission of additional evidence.  No additional evidence was received.
In July 2013, this matter was remanded for further development to essentially obtain the Veteran's service personnel file.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Aside from the July 2014 supplemental statement of the case (SSOC), a copy of which has been added to the paper claims file, the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Veteran's VBMS file currently contains two documents that consists of a July 2014 SSOC notice response from the Veteran to which she indicates she has no further information or evidence to submit, and the August 2015 Appellate Brief.


FINDING OF FACT

The Veteran does not have 90 days of service during a period of war, was not discharged or released from service during a period of war for a service-connected disability, did not serve for a period of 90 consecutive days or more and such period began or ended during a period of war, or have an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.


CONCLUSION OF LAW

The criteria for eligibility for nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101, 1502, 1503, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.6, 3.17, 3.203 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

In this case, VCAA notice is not required because the issue presented involves a claim for nonservice-connected pension benefits where the claimant did not serve on active duty during a period of war.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Thus, no additional discussion of VA's duty to notify and assist is necessary with respect to this issue.  The Board notes that the Veteran was also provided an opportunity to set forth her contentions during the hearing before the undersigned in March 2013.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2013 hearing, the undersigned and the Veteran's representative discussed how to substantiate the pension claim currently on appeal.  The Veteran stated that she understood the pension criteria and demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  (Transcript, p 2.).  Moreover, as noted, subsequent to the hearing, the Veteran was granted a 90-day abeyance for submission of additional evidence.  No additional evidence was been received during the 90-day period.

The law authorizes the payment of a nonservice-connected disability pension to a wartime Veteran who has the requisite service and who is permanently and totally disabled.  Generally, basic entitlement exists if a Veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274 and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3). 

Eligibility for nonservice-connected disability pension is first dependent upon the Veteran meeting threshold service requirements of 38 U.S.C.A. § 1521.  Under that section, a Veteran meets the service requirements if the Veteran served in the active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j). 

The records document the Veteran's service from September 1968 to November 1968.  Included in the claims file are a July 1968 enlistment examination and a November 1968 separation examination.  At the March 2013 Board hearing, the appellant testified that she actually served in the United States Air Force from September 26, 1968 to June 20, 1972.  She asserts that in November 1969 while working as a medic in Vietnam, she took a bullet in her left arm as she was jumping out of a helicopter to rescue the wounded.  As a result of her injury, she stated that she was awarded a Purple Heart.  She testified that while serving in Vietnam she was assigned to the Strategic Air Command Unit.  The appellant indicated that she did not have a name change while serving on active duty.  Based on the information, the Board remanded the matter in July 2013 in order to obtain the personnel records.

The service personnel records have been obtained and associated with the claims file.  The records show that the Veteran entered service on September 26, 1968, she completed Basic Military Training, and was subsequently discharged from service on November 27, 1968.  The Veteran's total period of active service was two months and two days.  There are no other periods of active service shown.  Further, the service personnel records fail to show the Veteran had active service in Vietnam or that she has been awarded the Purple Heart for her service.  Finally, the Veteran is not currently in receipt of any service-connected benefits and there is no indication that she was released from service during a period of war due to a service-connected disability.

Given that the evidence reflects that the Veteran did not have active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war, he is ineligible for nonservice-connected pension.  See 38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3(a)(3).  As the Veteran's service does not meet the threshold requirements for eligibility for VA pension benefits, her claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  While sympathetic to the Veteran's arguments, the Board is also without legal authority to grant entitlement to nonservice-connected pension on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Basic eligibility for nonservice-connected pension benefits is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


